DETAILED ACTION
1.	Claims 1-19, 21 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
4.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Response to Amendment
5. The Claims Objections is hereby withdrawn; since Applicants’ amendments the claims.  
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.2.	Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20180217828 to Madrid et al (“Madrid”), in view of US Patent Application No. 20190184916 to Troia et al (“Troia”).

retrieving, by a packaging server from a communication gateway server, information for generating a symmetric key associated with the given vehicle ([0027]-[0028], an encryption keys 128 generated by the update server 112. The update server 112 may generate the encryption keys 128 and the corresponding decryption keys 136 in response to detecting that the software updates 102 are available … the encryption schemes may include symmetric),  
wherein the given vehicle comprises the over-the-air updater device and at least one programmable component ([0014], [0024], [0030], vehicle controllers may be protected from unauthorized intrusion using a variety of security methods. In one example, a cloud server manager may encrypt the software update files using a public or a private encryption key. Each of the software update files may further be code signed, such that decoding may be performed at the corresponding vehicle controller, rather than, for example, at a telematics control unit (TCU).) 
generating, by the packaging server, the symmetric key based on the information for generating the symmetric key associated with the given vehicle retrieved from the communication gateway server ([0027]-[0028], [0039], generate the encryption key 128 and the corresponding decryption key 136 in response to detecting that the software updates 102 are available for the one or more controllers 118 of the vehicle 
encrypting, by the packaging server, the software package using the symmetric key ([0040]); 
transmitting, by the packaging server, the encrypted software package for delivery to the over-the-air updater device of the given vehicle ([0001], [0047]).
As describes above Madrid disclose in paragraph 27 “The update server 112 may generate the encryption keys 128 and the corresponding decryption keys 136” but does not explicitly disclose however in the same field of endeavor, Troia discloses  the information including a random key that is generated based in part on private device identifiers associated with the given vehicle ( [0049])
wherein the private device identifiers identify the at least one programmable component of the given vehicle ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Troia by including the feature of device identifiers, in order for Madrid’s system to preventing  injury or death to the vehicle operator. Due to the manufacturer's lack of control over the vehicle once it leaves their possession, an end user (e.g., a purchaser of a vehicle) may potentially install aftermarket vehicle parts that are not properly configured for use in the vehicle. This may be further exacerbated in autonomous vehicle deployments in which multiple vehicle parts may be controlled via control circuitry (e.g., hardware) and/or artificial intelligence components, because the control 

7.3.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid and Troia as applied to claim above, and in view of US Patent Application No. 20170295016 to Revell et al (“Revell”).

As per claim 2, the combination of Madrid and Troia discloses the invention as described above.  Madrid and Troia do not explicitly disclose however in the same field of endeavor, Revell discloses the method of claim 1, wherein the information for generating the symmetric key associated with the given vehicle includes a random key generated by the communication gateway server for the given vehicle (Revell, [0019], [0022], [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid/ Troia with the teaching of Revell by including the feature of keys, in order for Madrid’s system for authenticating using two different communication channels and private identification 

As per claim 3, the combination of Madrid, Troia and Revell discloses the method of claim 2, wherein the information for generating the symmetric key associated with the given vehicle further includes one or more public device identifiers associated with the given vehicle and a public key associated with the given vehicle (Madrid, [0014], [0024], [0030]).

As per claim 4, the combination of Madrid, Troia and Revell discloses the method of claim 3, wherein generating the symmetric key based on the information for generating the symmetric key associated with the given vehicle retrieved from the communication gateway server includes: generating a full secret based on at least the random key, at least one of the one or more public device identifiers, and at least one package identifier determined by the packaging server (Revell, [0022], [0087], [0088]). The motivation regarding the obviousness of claim 2 is also applied to claim 4.

As per claim 5, the combination of Madrid, Troia and Revell discloses the method of claim 4, further comprising generating, by the packaging server, a set of metadata that includes a public key associated with the packaging server and the at least one package identifier determined by the packaging server (Revell, [0092], [0096]). The motivation regarding the obviousness of claim 2 is also applied to claim 5.



As per claim 6, the combination of Madrid, Troia and Revell discloses the invention as described above.  Madrid, Troia and Revell do not explicitly disclose however in the same field of endeavor, Schmidt discloses the method of claim 4, wherein generating the symmetric key based on the information for generating the symmetric key associated with the given vehicle retrieved from the communication gateway server includes combining a public key associated with the packaging server  and a public key associated with the given vehicle using a Diffie-Hellman technique, wherein the full secret is used as an HMAC key value in the Diffie-Hellman technique ([0303], [0310], [0349]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid, Troia and Revell with the teaching of Schmidt by including the feature of a HMAC key value , in order for Madrid’s system for protecting against unauthorized access of the devices. A hardware security anchor is important to the protection of the system behavior. This is a part of the system which is protected against unauthorized access by hardware measures known to be secure enough for the intended purpose to effectively mitigate risks of attacks against it. It holds, in particular, the RoT for its secure operation. The RoT is an abstract system element which enables a) securing of the internal system operation, and b) exposing properties and/or the identity (individually or as a member of a group 


7.4.	Claims 7-11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid, Troia and Revell as applied to claim above, and  in view of US Patent Application No. 20100128878 to Lee et al (“Lee”).

As per claim 7, the combination of Madrid, Troia and Revell discloses the vehicle, comprising: at least one non-transitory computer-readable medium having software stored thereon; and an over-the-air (OTA) updater device of a vehicle, comprising at least one processor and a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the OTA updater device to perform actions comprising (Madrid, [0027]-[0028], [0033]):
wherein the vehicle comprises the OTA updater device and at least one programmable component (Madrid, [0014], [0024], [0030], vehicle controllers may be protected from unauthorized intrusion using a variety of security methods. In one example, a cloud server manager may encrypt the software update files using a public or a private encryption key. Each of the software update files may further be code signed, such that decoding may be performed at the corresponding vehicle controller, rather than, for example, at a telematics control unit (TCU).) ;

decrypting the software update package using the symmetric key vehicle ([0027]-[0028], an encryption keys 128 generated by …. The update server 112 may generate the encryption keys 128 and the corresponding decryption keys 136 in response to detecting that the software updates 102 are available … the encryption schemes may include symmetric).  
As describes above Madrid disclose in paragraph 27 “The update server 112 may generate the encryption keys 128 and the corresponding decryption keys 136” but does not explicitly disclose however in the same field of endeavor, Troia discloses the information key that is generated based at least on private device identifiers associated with the given vehicle ( [0049])
wherein the private device identifiers identify the at least one programmable component of the given vehicle ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Troia by including the feature of device identifiers, in order for Madrid’s system to preventing  injury or death to the vehicle operator. Due to the manufacturer's lack of control over the vehicle once it leaves their possession, an end user (e.g., a purchaser of a vehicle) may potentially install aftermarket vehicle parts that are not properly configured for use in the vehicle. This may be further exacerbated in autonomous vehicle deployments in which multiple vehicle parts may be controlled via control 
Madrid does not explicitly disclose however in the same field of endeavor, Revell discloses wherein the private device identifiers identify the at least one programmable component of the vehicle (Revell, [0102], the identification for the terminal 100 is the IMSI (International Mobile Subscriber Identity), IMEI (International mobile Equipment Identifier) and/or serial number(s) of the terminal 100. … the identification for the terminal 100 is an application identifier provided with an application utilizing the secure communication…).
receiving, from the communication gateway server, a validation token (Revell, [0100]) based on the random key generated by the communication gateway server;
signing the validation token using the private key associated with the OTA updater device (Revell, [0102], [0112]);
transmitting, to the communication gateway server, the signed validation token (Revell, [0102], [0110]);
in response to verification of the signed validation token by the communication gateway server, receiving, from the communication gateway server, the random 
generating a symmetric key based on at least the random key (Revell, [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Revell by including the feature of private device identifiers, in order for Madrid’s system for authenticating using two different communication channels and private identification thereby making it very hard for a scam operator to maliciously identify itself as the security server (Revell, [0145]).
Madrid does not explicitly disclose however in the same field of endeavor, Lee discloses transmitting, to a communication gateway server, a partial key based at least on private device identifiers associated with the vehicle, the partial key associated with a random key generated by the gateway server (Lee, [0010], [0067],[0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Revell/Lee by including the feature of a partial key, in order for Madrid’s system for facilitating a user who can play the DRM/secured content for free without extra cost for the playing of the DRM content. Therefore, user can obtain a license, which is a decryption key of the target content, through the watching or listening to the advertisement. And thus, user can play the DRM content for free without extra cost for the playing of the DRM content. In conclusion, on the user's side, it is advantageous in that the cost according to the license purchase of the DRM content is reduced, while an advertizing effect can be enhanced in the advertiser's side. Additionally, a service 

As per claim 8, the combination of Madrid, Troia, Revell and Lee discloses the vehicle of claim 7, wherein generating a symmetric key using the random key includes generating a full secret based on at least the random key, one or more public device identifiers associated with the vehicle, and a vehicle identification number (VIN) of the vehicle comprising (Madrid, [0014], [0024], [0028], also see [0030]):

As per claim 9, the combination of Madrid, Troia, Revell and Lee discloses the vehicle of claim 8, wherein the actions further comprise receiving metadata that includes one or more package identifiers associated with the encrypted software update package; and wherein the full secret is further based on at least one of the one or more package identifiers (Revell, [0092], [0094], also see [0096]). The motivation regarding the obviousness of claim 7 is also applied to claim 9.

As per claim 10, the combination of Madrid, Troia, Revell and Lee discloses the vehicle of claim 9, wherein the metadata further includes a public key associated with a packaging server that encrypted the encrypted software update package; and wherein the symmetric key is further based on the full secret, the public key associated with the packaging server, and a public key associated with the OTA updater device (Revell, 

As per claim 11, the combination of Madrid, Troia, Revell and Lee discloses the vehicle of claim 7, wherein the actions further comprise registering the OTA updater device with the communication gateway server (Madrid, [0026], [0032]).

As per claim 14, the combination of Madrid, Troia, Revell and Lee discloses the non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform actions for verifying an over-the-air (OTA) updater device of a vehicle and sharing information for generating a symmetric encryption key, the actions comprising (Madrid, [0027]-[0028], [0033]):
wherein the vehicle comprises the OTA updater device and at least one programmable component (Madrid, [0014], [0024], [0030], vehicle controllers may be protected from unauthorized intrusion using a variety of security methods. In one example, a cloud server manager may encrypt the software update files using a public or a private encryption key. Each of the software update files may further be code signed, such that decoding may be performed at the corresponding vehicle controller, rather than, for example, at a telematics control unit (TCU).) 
As describes above Madrid disclose in paragraph 27 “The update server 112 may generate the encryption keys 128 and the corresponding decryption keys 136” but does not explicitly disclose however in the same field of endeavor, Troia discloses the 
wherein the private device identifiers identify the at least one programmable component of the given vehicle ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Troia by including the feature of device identifiers, in order for Madrid’s system to preventing  injury or death to the vehicle operator. Due to the manufacturer's lack of control over the vehicle once it leaves their possession, an end user (e.g., a purchaser of a vehicle) may potentially install aftermarket vehicle parts that are not properly configured for use in the vehicle. This may be further exacerbated in autonomous vehicle deployments in which multiple vehicle parts may be controlled via control circuitry (e.g., hardware) and/or artificial intelligence components, because the control circuitry may fail to recognize the vehicle part and/or may fail to properly configure the vehicle part for use in the vehicle, which may result in failure of the vehicle and, in extreme case, injury or death to the vehicle operator. As used herein, an "autonomous vehicle" is a vehicle such as a car, truck, bus, motorcycle, moped, all-terrain vehicle, military vehicle, tank, etc. in which at least a portion of the decision-making and/or control over vehicle operations is controlled by computer hardware and/or software, as opposed to a human operator (Troia, [0015]).
Madrid does not explicitly disclose however in the same field of endeavor, Revell discloses wherein the private device identifiers identify the at least one programmable component of the vehicle (Revell, [0102], the identification for the terminal 100 is the 
generating a random key based on the partial key to be associated with the OTA updater device (Revell, [0019], [0022]); 
storing the random key (Revell, [0050]);
transmitting the random key to a packaging server for use by the packaging server in generating a symmetric key (Revell, [0153]); and
transmitting the random key to the OTA updater device for use by the OTA updater device in generating the symmetric key (Revell, [0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Revell by including the feature of private device identifiers, in order for Madrid’s system for authenticating using two different communication channels and private identification thereby making it very hard for a scam operator to maliciously identify itself as the security server (Revell, [0145]).
Madrid does not explicitly disclose however in the same field of endeavor, Lee discloses receiving, from the  OTA updater device of the vehicle, a partial key based at least on private device identifiers of a vehicle (Lee, [0010], [0067],[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Revell/Lee by including the feature of a partial key, in order for Madrid’s system for 

As per claim 21, the combination of Madrid, Troia,, Revell and Lee discloses the computer-readable medium of claim 14, wherein the private device identifiers include at least one of an integrated circuit card identifier (ICCID) of the over-the-air updater device or a serial number of a processor of the over-the-air updater device (Revell, [0102], the identification for the terminal 100 is the IMSI (International Mobile Subscriber Identity), IMEI (International mobile Equipment Identifier) and/or serial number(s) of the terminal 100. … the identification for the terminal 100 is an application identifier provided with an application utilizing the secure communication…). The motivation regarding the obviousness of claim 7 is also applied to claim 21.




 	As per claim 12, the combination of Madrid, Troia, Revell and Lee discloses the invention as described above.  Madrid, Troia, Revell and Lee do not explicitly disclose however in the same field of endeavor, Schmidt discloses the vehicle of claim 11, wherein registering the OTA updater device with the communication gateway server includes: transmitting a registration request to the communication gateway server, wherein the registration request includes a public key generated by the OTA updater device using the private key associated with the OTA updater device (Schmidt, [0105], [0340], [0345]-[0346]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Madrid with the teaching of Schmidt by including the feature of a registering, in order for Madrid’s system for protecting against unauthorized access of the devices. A hardware security anchor is important to the protection of the system behavior. This is a part of the system which is protected against unauthorized access by hardware measures known to be secure enough for the intended purpose to effectively mitigate risks of attacks against it. It holds, in particular, the RoT for its secure operation. The RoT is an abstract system element which enables a) securing of the internal system operation, and b) exposing properties and/or the identity (individually or as a member of a group such as make and 

 As per claim 13, the combination of Madrid, Troia, Revell, Lee and Schmidt discloses the vehicle of claim 12, wherein registering the OTA updater device with the communication gateway server further includes receiving a registration certificate from the communication gateway server (Schmidt, [0105], [0339], [0340]). The motivation regarding the obviousness of claim 12 is also applied to claim 13.

As per claim 15, the combination of Madrid, Troia, Revell, Lee and Schmidt discloses the computer-readable medium of claim 14, wherein the actions further comprise: receiving a registration request from the OTA updater device, wherein the registration request includes a public key associated with the OTA updater device; and
storing the public key associated with the OTA updater device (Schmidt, [0105], [0340], [0345], [0352]). The motivation regarding the obviousness of claim 12 is also applied to claim 15.

As per claim 16, the combination of Madrid, Troia, Revell, Lee and Schmidt discloses the computer-readable medium of claim 15, wherein the registration request further includes one or more public device identifiers; and wherein the actions further comprise storing the one or more public device identifiers (Schmidt, [0302], [0340], [0352]). The motivation regarding the obviousness of claim 12 is also applied to claim 16.

As per claim 17, the combination of Madrid, Troia, Revell, Lee and Schmidt discloses the computer-readable medium of claim 16, wherein the actions further comprise transmitting the public device identifiers to the packaging server (Madrid, [0022], [0024]). 

As per claim 18, the combination of Madrid, Troia, Revell, Lee and Schmidt discloses the computer-readable medium of claim 15, wherein the actions further comprise: generating a validation token based on the random key; and transmitting the validation token to the OTA updater device (Revell, [0112], [0094]).  The motivation regarding the obviousness of claim 12 is also applied to claim 18.

As per claim 19, the combination of Madrid, Troia,, Revell, Lee and Schmidt discloses the computer-readable medium of claim 18, wherein the actions further comprise: receiving a request from the OTA updater device for the random key, wherein the request includes a signed validation token; verifying the signed validation token using the stored public key associated with the OTA updater device; and in response to verifying the signed validation token, transmitting the random key to the OTA updater device (Revell, [0100], [0102], [0110], [0111], [0154]). The motivation regarding the obviousness of claim 12 is also applied to claim 19.
       
as the prior art discloses many of the claim features (See PTO-form 892).
a). US patent application no. 20160013934 to Smereka et al discloses a  mobile device may be associated with a vehicle for verification of software updates. The mobile device may be configured to receive a message including an encryption key with which a software update for the vehicle is encrypted, provide a user interface requesting user verification of installation of the software update, and responsive to receipt of the user verification, provide the encryption key to the vehicle to allow the vehicle to decrypt the software update. An update server may be configured to send a software update encrypted using an encryption key to a vehicle, receive a request from the vehicle requesting that the encryption key used to encrypt the software update be provided to a mobile device associated with the vehicle for verification of software updates, and send the encryption key to the mobile device responsive to the request
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497